Citation Nr: 0014008	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with spinal stenosis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to February 
1987.    

Service connection for chronic low back strain was 
established as secondary to the service-connected left knee 
disability in June 1990.  A noncompensable evaluation was 
assigned.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected lumbar spine disability.   

In January 1999, the RO characterized the service-connected 
lumbar spine disability as degenerative disc disease of the 
lumbar spine with spinal stenosis and a 10 percent evaluation 
was assigned.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to increased rating 
for the lumbar spine disability is still before the Board for 
appellate review.  

At the hearing before the RO in July 1998, the veteran 
appears to have raised the issue of entitlement to service 
connection for a gastrointestinal disorder as secondary to 
the service-connected lumbar spine disability [hearing 
transcript, page 12].  The Board refers this matter to the RO 
for the appropriate action.  




FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
lumbar spine with spinal stenosis is principally manifested 
by chronic low back pain, moderate limitation of motion, and 
intermittent complaints of radicular pain into the right 
buttock, which is productive of moderate disability.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
degenerative disc disease of he lumbar spine with spinal 
stenosis have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999). 

2.  An extraschedular disability ratings are not warranted.  
38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected lumbar spine disability.  In the 
interest of clarity, after reviewing the applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal and render a 
decision.


Pertinent Law and Regulations

Rating criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Specific schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Under Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 


Factual Background

Chronic lumbosacral strain was identified during a VA 
orthopedic examination in May 1990.  

A September 1996 computed tomography (CT) scan of the lumbar 
spine from L3 to S1 revealed that the spinal canal was small 
relative to the size of its contents and that there were 
varying degrees of spinal stenosis, with the greatest 
severity at L4-5 level.  There were osteoarthritic changes of 
the facets that were most prominent at L5-S1 on the right 
where the facet joint had a sagittal orientation.  

A November 1996 VA examination report indicates that the 
veteran reported that two months prior, he developed numbness 
of the toes of the right foot.  The examination was 
essentially normal except for limitation of motion of the 
lumbar spine.  Range of motion of the lumbar spine was 
flexion to 90 degrees and extension to 15 degrees.  Lateral 
flexion and rotation were full.  The impression was residual 
low back injury which has resulted in wedging.  The examiner 
noted that the veteran was incapable of heavy lifting or 
frequent bending, and he was intolerant of being in one 
position for too long.  

A November 1996 VA electromyography (EMG) report indicates 
that the findings for the right paraspinal and right lower 
extremities was normal.  There was no EMG evidence of lumbar 
sacral spinal nerve root compression.  The right sural nerve 
was probably normal and there was no sensory neuropathy.  

A December 1997 Magnetic Resonance Imaging (MRI) study of the 
lumbar spine revealed suspected transitional sacral lumbar 
vertebral body, moderate narrowing of the central canal at 
L4-L5 with mild narrowing at L3-L4 and L5-S1, and small right 
paramedian and lateral disc protrusion at L5-S1 level.  

At a hearing before the RO in July 1998, the veteran and his 
representative asserted that the veteran was entitled to at 
least a 20 percent evaluation under Diagnostic Code 5295 and 
that he met some of the criteria for a 40 percent rating.  
The veteran stated that he was going to school and has missed 
school due appointments at the VA; he has not missed an 
excessive amount of school.  He indicated that he has never 
been laid up where he was unable to bend or move because of 
the back disability.   

A September 1998 VA examination report reveals that the 
veteran reported having increasing low back pain, which he 
described as being constant at a 4 out of 10.  The pain 
sometimes radiated down his right leg.  He reported having 
rectal incontinence at times.  The examination was 
essentially normal.  Range of motion of the lumbar spine was 
flexion to 75 degrees, lateral flexion to 10 degrees, 
rotation to 20 degrees, and extension to 10 degrees.  The 
impression was discogenic disease of the lumbar spine with 
spinal stenosis and history of wedge fracture.  It was noted 
that the veteran was working part-time in computer work and 
was attending school.  

A November 14, 1998 VA neurological examination report 
indicated that the veteran denied any specific numbness or 
weakness of his foot or leg, but he did have some numbness of 
the right foot a couple years earlier, which since had gone 
away.  He continued to have radicular pain down his right 
leg.  Examination revealed limited range of motion in all 
directions due to pain.  Muscle test revealed 5/5 strength 
proximally and distally in the lower extremities, 
particularly on the right.  Sensory examination did not 
reveal any specific dermatomal loss of sensation or 
peripheral nerve distribution.  The impression was moderately 
significant lumbar vertebral disease and right L5-S1 disc 
protrusion which was close to involving the root on the side 
of the neural foramen.  The examiner indicated that he did 
not find any neurological deficits on the veteran upon 
examination.  The examiner stated that the veteran likely had 
chronic pain syndrome and some paraspinous soft tissue strain 
in addition to the degenerative changes.  The examiner 
determined that the veteran's disc disease was mild to 
moderate in nature in terms of the vertebral column and 
associated structures.  


A November 25, 1998 VA orthopedic examination report 
indicated that the veteran reported having chronic low back 
pain that occasionally radiated to the right buttock.  He had 
no radiating lower extremity pain or paresthesia.  The 
veteran reported having diarrhea often.  Examination revealed 
that the veteran had a slight limp on the left due to the 
left knee disability.  There was no limp due to the lower 
back.  There was no tenderness to palpation, pain to midline 
percussion, or muscle spasm.  Sensory to scratch was normal 
in the right and left lower extremities.  Range of motion was 
flexion to 55 to 60 degrees, extension to 25 degrees, and 
side bending to the left and right to 25 degrees.  The 
impression was degenerative disc disease of the lumbar spine 
with spinal stenosis.  The examiner indicated that with 
respect to various factors, the veteran's functional loss was 
moderate; however, it could not be quantified in terms of 
degrees due to the subjective nature of the factors.  

A December 1998 EMG report indicates that the impression was 
normal right peroneal and tibial nerve conduction velocities 
and ankle motor latencies, normal sural and tibial distal 
sensory latencies, and normal EMG with no denervation or 
myopathy.   

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with spinal stenosis is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  

Since the claim of entitlement to an increased evaluation for 
service-connected lumbar spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations in November 
1996, September 1998 and November 1998, and has had a full 
opportunity to present evidence and argument in support of 
this claim, including testifying at a July 1998 personal 
hearing at the RO.  There is no indication that any evidence 
which would be significant to an informed decision in this 
case have not been obtained.  The Board therefore finds that 
all facts that are relevant to this issue have been properly 
developed and there is no need to remand this case for 
additional evidentiary or procedural development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

The veteran's service-connected degenerative disc disease of 
the lumbar spine with spinal stenosis is currently rated by 
the RO as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's disability is manifested 
principally by degenerative disc disease manifested by 
symptoms usually associated with degenerative disc disease, 
such as pain on motion and complaints of radiating pain to 
the right buttock and lower extremity.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5293.  Although there is a history of 
lumbosacral strain, the Board finds that the veteran's 
service-connected lumbar spine disability as it currently 
exists is most appropriately evaluated under Diagnostic Code 
5293, and has not identified a diagnostic code which is more 
appropriate.  However, the Board will address below the 
veteran's contentions that the disability may also be rated 
under Diagnostic Code 5295, lumbosacral strain.

Rating under Diagnostic Code 5293

In applying the law to the existing facts, the Board finds 
the evidence supports a 20 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 because the 
objective medical evidence demonstrates that the veteran has 
disc disease of the lumbar spine which is moderate.  

The VA examiners who performed the VA neurological and 
orthopedic examinations in November 1998 both characterized 
the veteran's lumbar disc disease as moderate.  The VA 
examiner who performed the VA neurological examination 
indicated that the impression was moderately significant 
lumbar vertebral disease and right L5-S1 disc protrusion.  
The VA examiner concluded that the veteran's disc disease was 
mild to moderate in nature in terms of the vertebral column 
and associated structures.  The VA examiner who performed the 
November 1998 VA orthopedic examination report concluded that 
the veteran's disc disease caused moderate functional loss.  

Although, as noted above, descriptions by VA examiners or 
other medical personnel are dispositive of an issue, the 
Board accords such findings great weight of probative value.  
The examining physicians not only have the requisite training 
and experience to evaluate such disabilities, but they have 
had the opportunity to examine the veteran and draw 
conclusions from the clinical findings.  Moreover, the VA 
examiners' conclusions are consistent with the medical and 
other evidence of record.  For example, the December 1997 MRI 
of the lumbar spine revealed moderate narrowing of the 
central canal at L4-L5 and mild narrowing at L3-L4 and L5-S1.

Based on the above evidence, the Board concludes that the 
degenerative disc disease of the lumbar spine with spinal 
stenosis is productive of moderate disability and a 20 
percent evaluation is warranted under Diagnostic Code 5293.  

The Board further finds that the preponderance of the 
evidence of record is against finding that the veteran's 
lumbar spine disability is manifested by a severe disability 
with recurring attacks and intermittent relief or pronounced 
disability with persistent symptoms and little intermittent 
relief so as to warrant a disability rating in excess of 20 
percent under Diagnostic Code 5293.  As noted above, the VA 
examiners characterized the degenerative disc disease as 
moderate.  There is no medical evidence of severe or 
pronounced disc disease, such as evidence of demonstrable 
muscle spasm or absent ankle jerk upon examination.  There is 
no evidence of sciatic neuropathy or neurological deficits.  
The EMG reports dated in November 1996 and December 1998 
indicated that the findings were normal.  The examiner who 
performed the November 1998 VA examination indicated that no 
neurological deficits were found upon examination.  

The Board has taken into consideration the fact that the 
veteran had intermittent complaints of radiation of pain into 
the right buttock.  At the hearing before the RO, the veteran 
indicated that his back disability never prevented him from 
getting up and out of bed or moving.  The Board has no reason 
to doubt the veteran's statements.  There is no 
symptomatology which he has reported which is consistent with 
severe symptomatology as described in Diagnostic Code 5293.  

The veteran also argues that he has bowel incontinence due to 
the service-connected lumbar spine disability.  However, 
there are no findings upon examination that the veteran's 
claimed bowel incontinence, which has been described as 
diarrhea, is related to or is a manifestation or symptoms of 
the lumbar spine disability.  The recent VA examination and 
EMG reports indicate that no neurological findings or 
deficits were detected.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Thus, the Board 
finds that the veteran's statements are not sufficient 
evidence to establish a relationship between his diarrhea and 
his service-connected back disability.  

Potential application of other diagnostic codes

Although as discussed in detail above the Board believes that 
the veteran's service-connected back disability is most 
appropriately rated under Diagnostic Code 5293 based on his 
medical history, the current diagnosis and the identified 
symptomatology, the veteran's representative argues that the 
veteran meets at least some of the criteria for a 40 percent 
rating under Diagnostic Code 5295 [lumbosacral strain].  The 
Board will address this contention.

As noted above, a 40 percent evaluation may be assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

As discussed in detail above, two VA examiners characterized 
the veteran's lumbar spine disability as moderate.  There is 
little or no evidence of severe symptomatology.  In 
particular, there is no evidence of muscle spasm or loss of 
lateral spine motion in the standing position.  There are no 
objective findings of listing of the whole spine to the 
opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or abnormal 
mobility with forced motion.  

It may be argued that there is narrowing or irregularity of 
joint space, based on the findings of spinal stenosis.  
However, such a clinical finding alone does not approximate 
the severe disability contemplated in Diagnostic Code 5295.  
See 38 C.F.R. § 4.7 (1999).  

Thus, if the veteran's service-connected lumbar spine 
disability were to be rated under the provisions of 
Diagnostic Code 5295, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent under that diagnostic code.  Consequently, the Board 
finds that a disability evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5295. 

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting.  Sensory examination was normal.  The 
veteran had a slight limp, but the examiner indicated that 
the limp was due to the left knee disability.  There is no 
evidence of additional loss of motion, weakness, 
incoordination, fatigability and the like of such severity 
that an additional disability may be assigned under 38 C.F.R. 
§§ 4.40 and 4.45. 

Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
medical evidence does show that the veteran is limited in his 
ability to do heavy lifting, frequent bending or being in one 
position for too long, the currently assigned 20 percent 
rating under Diagnostic Code 5293 contemplates such moderate 
functional loss.    
    
Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders, such as Diagnostic Code 
8520, paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999).  The medical evidence 
of record does not establish additional neurological 
deficiency of the lower extremities due to the lumbar spine 
disability.  Indeed, the November 1998 VA neurological 
examination report indicates that the examiner did not find 
any neurological deficits.  The findings of EMG's in November 
1996 and December 1998 were normal.  The December 1998 EMG 
report indicates that there was no evidence of denervation.  

The Board finds that the veteran does not have additional 
neurological deficiency, which is distinct from his lumbar 
spine symptomatology, so as to warrant a separate disability 
rating under a diagnostic code pertinent to neurological 
disorders.  See Esteban and Bierman, supra.  Thus, a separate 
disability rating is not warranted.   

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14. 

Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a 20 percent disability evaluation is 
warranted for the service connected degenerative disc disease 
of the lumbar spine with spinal stenosis under Diagnostic 
Code 5293, subject to the governing regulations applicable to 
the payment of monetary benefits.  To this extent, the 
benefits sought on appeal are granted.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the January 
1999 rating decision, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the lumbar spine disability.  The RO concluded 
that this case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran's service-connected lumbar spine disability have 
been discussed in detail above.  There is no evidence that 
the disability causes marked interference with employment.  
The veteran indicated during the July 1998 RO hearing that 
his disability limited the range of jobs he was able to 
perform.  However, the evidence of record shows that the 
veteran currently works part-time in computers and also 
attends school.  The veteran stated that he has missed school 
due to appointments at the VA, but he has not missed an 
excessive amount of school.  He has also stated that he has 
not missed school due to being incapacitated due to the 
lumbar spine disability.  There is no indication that the 
veteran has been hospitalized for the lumbar spine 
disability.  It appears that he receives occasional treatment 
for the disability.  

The Board has no reason to doubt that the veteran's 
disabilities cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the lumbar spine disability.  


ORDER

Entitlement to an increased evaluation, 20 percent, for 
degenerative disc disease of the lumbar spine with spinal 
stenosis is granted, subject to controlling regulations 
governing the payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

